Judgment, Supreme Court, New York County (William A. Wetzel, J., at suppression hearing; Daniel Conviser, J., at plea and sentence), rendered March 25, 2008, convicting defendant of attempted burglary in the third degree, and sentencing her, as a second felony offender, to a term of l1!2 to 3 years, unanimously affirmed.
The record establishes that defendant knowingly, intelligently and voluntarily waived her right to appeal and that such waiver encompassed her suppression claim (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Kemp, 94 NY2d 831 [1999]). As an alternative holding, we also reject defendant’s suppression claim on the merits.
Defendant’s argument that her plea was rendered involuntary by the fact that the court did not warn her, at the time of the plea, that she would be subject to mandatory surcharges and fees, is unavailing. Such assessments are not components of the sentence (see People v Guerrero, 12 NY3d 45 [2009]) and, therefore, the court’s failure to mention them did not deprive defendant of the opportunity to knowingly, voluntarily and intelligently choose among the alternative courses of action (see People v Hoti, 12 NY3d 742 [2009]; cf. People v Catu, 4 NY3d 242, 245 [2005]). Concur—Friedman, J.P., Gonzalez, Buckley and Renwick, JJ.